Lorain App. No. 12CA010282, 2014-Ohio-553. This cause is pending before the court as a jurisdictional appeal.
Review of appellant’s memorandum in support of jurisdiction reveals that it fails to comply with S.Ct.Prac.R. 7.03(B), which requires that a memorandum “shall not exceed fifteen numbered pages, exclusive of the certificate of service.” Therefore, it is ordered by the court, sua sponte, that the memorandum in support of jurisdiction is stricken and appellant shall file an amended memorandum in support of jurisdiction within 15 days. Failure to timely file an amended memorandum in support of jurisdiction will result in dismissal of the appeal for want of prosecution.
It is further ordered by the court that appellee’s memorandum in response is due within 30 days of the filing of appellant’s amended memorandum in support of jurisdiction.